DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 29 October 2019 has been entered in full.  Claims 1, 4-16, 19, and 20 are amended.  Claims 3 and 18 are cancelled.  Claim 22 is added.
Claims 1, 2, 4-17, and 19-22 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).
Specifically, claim 10, subpart (c) and pages 34-36, paragraphs [107-108, 110-112, 115], recite that the second domain of the antibody construct of the present invention comprises specific CDR, VL, and/or VH sequences from WO 2008/119567.  It is not clear if the sequences from WO 2008/119567 have been provided in the sequence listing of the instant application as independent SEQ ID NOs (separate from the SEQ ID NOs of WO 2008/119567). These sequences are essential material and must be included in the sequence listing (see MPEP 2422.01(111). This application fails to comply with the requirements of 37 CFR 1.821 through 1.825. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825). Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Claim Objections
1.	Claims 1 and 19 are objected to because of the following informalities:  
1a.	Claims 1 and 19 use the acronym “BCMA” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
1b.	In claim 1, line 4, the word “Macaca” should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”.
2b.	Claim 17 recites the limitation "pharmaceutical composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16, from which claim 17 depends, recites “a composition”.  There is no limitation in claim 16 reciting “pharmaceutical”.  Please note that this issue could be overcome by deleting the word “pharmaceutical” from claim 17, line 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2, 4-17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,301,391. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antibody construct comprising a first domain which binds to B cell maturation agent (BCMA), a second domain which binds to an extracellular epitope of human and/or Macaca CD3ɛ chain; and a third domain which comprises two polypeptide monomers, each comprising a hinge, a CH2 domain and a CH3 domain, wherein said two polypeptide monomers ae fused to each other via a peptide linker.
	Claim 1 of the instant application is directed to an antibody construct comprising: (i) a first domain which binds to BCMA, (ii) a second domain which binds to an extracellular epitope of the human and/or Macaca CD3ɛ chain; and (iii) a third domain which comprises two polypeptide monomers, each comprising a hinge, a CH2 domain and a CH3 domain, where said two polypeptide monomers are fused to each other via a peptide linker resulting in an amino to carboxyl order as follows: hinge-CH2-CH3-linker-hinge-CH2-CH3.  Claim 2 recites that the 
	Meanwhile, claim 1 of the ‘391 patent recites a single chain antibody construct comprising (i) a first domain which binds to BCMA, (ii) a second domain which binds to an extracellular epitope of the human and/or Macaca CD3ɛ chain; and (iii) a third domain which comprises two polypeptide monomers, each comprising a hinge, a CH2 domain and a CH3 domain, where said two polypeptide monomers are fused to each other via a peptide linker.  Claim 2 of the patent recites that the third domain comprises in an amino to carboxyl order: hinge-CH2-CH3-linker-hinge-CH2-CH3.  Claim 11 recites a polynucleotide encoding the antibody construct while claim 12 recites a vector comprising the polynucleotide.  Claim 13 recites a host cell transformed with the vector.  Claim 14 recites a process for producing the antibody construct.  Lastly, instant claim 17 recites a method of treating or ameliorating a B cell disorder correlating with BCMA expression, a plasma cell disorder, or an autoimmune disease comprising the step of administering to a subject in need thereof the antibody construct of claim 1.
	The claims of the instant application and the ‘391 patent are directed to the same antibody construct, polynucleotide encoding such, vector, host cell, process of making, and method of treatment.  The only difference between the claim sets is that the preamble of instant single chain antibody construct”.  However, claim 2 of the instant application recites that the antibody construct is a single chain antibody construct.  Additionally, claim 1 of the instant application recites in the last two lines that “said two polypeptide monomers are fused to each other via a peptide linker resulting in an amino to carboxyl order as follows: hinge-CH2-CH3-linker-hinge-CH2-CH3”.  However, this limitation is recited in claim 2 of the ‘391 patent: “said third domain comprises in an amino carboxyl order as follows: hinge-CH2-CH3-linker-hinge-CH2-CH3”.  Lastly, all of the acid amino acid sequences recited in the claims of the instant application are 100% identical to the amino acid sequences recited in the claims of the ’391 patent.  
	Therefore, the instant claims are not patentably distinct over the claims in U.S. Patent No. 10,301,391.


4.	Claims 1, 2, 7, 8, 16, 17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15-29, 31, 32, and 34 of copending Application No. 15/972,489 in view of Ebert et al. (WO 2008/119567). 
Claim 1 of the instant application is directed to an antibody construct comprising: (i) a first domain which binds to BCMA, (ii) a second domain which binds to an extracellular epitope of the human and/or Macaca CD3ɛ chain; and (iii) a third domain which comprises two polypeptide monomers, each comprising a hinge, a CH2 domain and a CH3 domain, where said two polypeptide monomers are fused to each other via a peptide linker resulting in an amino to carboxyl order as follows: hinge-CH2-CH3-linker-hinge-CH2-CH3.  Claim 2 recites that the antibody construct is a single chain antibody construct.  Claim 12 recites a polynucleotide 
	Claim 1 of the ‘489 application recites a pharmaceutical composition comprising (i) a bispecific antibody construct wherein the construct binds to a target cell surface antigen via a first binding domain and to the T cell surface antigen CD3 via a second binding domain, wherein the chain antibody construct is present in a concentration range from 0.5 µg/ml to 20 µg/ml; (ii) at least one preservative selected from the group consisting of: benzyl alcohol, chlorobutanol, meta-cresol, methylparaben, phenoxyethanol, propylparaben, and thiomerosal at the concentration effective to inhibit the growth of microbes, and (iii) a diluent, wherein the bispecific antibody is stable.  Claim 2 recites concentration ranges and pHs and further recites that the bispecific antibody comprises a third binding domain which comprises two polypeptide monomers, each comprising a hinge, a CH2 and a CH3 domain, wherein said two polypeptide monomers are fused to each other via a peptide linker, and wherein said third binding domain comprises in an amino to carboxyl order: hinge-CH2-CH3-linker-hinge-CH2-CH3.  Claim 14 recites that the first binding domain of the bispecific antibody construct binds the target cell surface antigen of BCMA.  Claim 16 recites that first binding domain comprising a VH and VL region comprising specific CDR sequences.  It is noted that the sequences recited in subpart (j) are BCMA-specific (see Table 5, page 123 of the ‘489 application).  Claim 31 recites a method 
	The claims of the ‘489 application do not recite that the second domain that binds T cell surface antigen CD3 binds to an extracellular epitope of the human and/or Macaca CD3ɛ chain.
	Ebert et al. teach a polypeptide comprising a binding domain exhibiting cross-species specificity to human and non-chimpanzee primate CD3ɛ chain (page 6, 2nd full paragraph; page 9, lines 4-13).   Ebert et al. disclose that the anti-CD3ɛ binding molecules provide for a surprising clinical improvement with regard to T cell redistribution and a more favorable safety profile (top of page 7).  Ebert et al. also teach the polypeptide of the invention comprises a first binding domain capable of binding to an epitope of human non-chimpanzee primate CD3ɛ chain and a second binding domain capable of binding to a cell surface antigen (page 26, last paragraph).  	
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the pharmaceutical composition comprising (i) a bispecific antibody construct wherein the construct binds to a target cell surface antigen via a first binding domain and to the T cell surface antigen CD3 via a second binding domain of the ‘489 claims by utilizing a second domain that binds human and non-chimpanzee CD3ɛ chain, as taught by Ebert et al.  The person of ordinary skill in the art would have been motivated to make that modification because the human and non-chimpanzee CD3ɛ chain allows for greater use in preclinical animal testing and for therapeutic drug administration to humans (page 9, lines 15-33; pages 10-11; page 13).  The person of ordinary skill in the art reasonably would have expected success because Ebert et al. successfully generated numerous cross-species specific bispecific single chain antibodies that comprise a domain that binds to the human CD3ɛ chain (Example 7, .
This is a provisional nonstatutory double patenting rejection.




Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Moore et al.  US 2008/0260738 (teach scFc molecules that comprise at two Fc regions and at least one linker; teach scFc polypeptide comprises a first Fc monomer comprising a CH2 domain and a CH3 domain and a second Fc monomer comprising a CH2 domain and a CH3 domain, wherein said first Fc monomer and said second Fc monomer are arranged in an amino carboxyl order, such as hinge-CH2-CH3-linker-CH2-CH3 (abstract; page 2, [0009]; page 6, [0045-0046]). 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
24 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647